COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 IN RE: ERIC FLORES,
                                                 §               No. 08-08-00353-CR

                                                 §         AN ORIGINAL PROCEEDING
                                                                IN MANDAMUS
 Relator.                                        §

                                                 §

                                                 §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Maria Salas-

Mendoza, Judge of the 120th Judicial District Court, to acknowledge a prior court’s order

regarding his competency to stand trial.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled

to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.



January 15, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                              -2-